DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 20 October 2020 has been entered.  
Claims 14 and 15 are new.  Claims 2, 3, 5, 6 and 8 have been cancelled.  Claims 1, 4, 7, 9, 10, 14 and 15 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended claim 1 requires “(a) providing a culture medium containing insoluble iron comprising elemental iron powder, selected from the group consisting of atomized iron, electrolytic iron, H-reduced iron, CO-reduced iron, carbonyl iron ferric pyrophosphate, ferric orthophosphate, and combinations thereof.”
	There is support in the originally filed claims and specification to claim wherein the insoluble iron includes elemental iron powders, ferric pyrophosphate, ferric orthophosphate or iron oxide wherein the elemental iron powders include atomized iron, electrolytic iron, H-reduced iron, CO-reduced iron and carbonyl iron.  There is not support to claim the elemental iron powders comprise ferric pyrophosphate or ferric orthophosphate.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the recitation “harvesting the fungal biomass” renders the claim indefinite because there is no antecedent basis for the term “fungal biomass.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wicking et al. (WO 2014/040122 A1).
Regarding claims 1 and 4, Wicking et al. disclose a method of forming a nutritional supplement containing iron, the method comprising the steps of: (a) culturing filamentous fungi in an agricultural by-product or a food processing by-product to accumulate iron, wherein the by-product culture medium comprises inorganic iron salts or high iron compounds; and (b) harvesting the fungi to obtain a biomass of at least about 100mg/kg iron ([016]-[017]).  
Wicking et al. disclose adding 300-2000 mg of iron per liter of culture medium (i.e. 0.3 to 2 grams per liter of culture medium -[049], [058]).
Aspergillus oryzae ([048]-[049]).
While Wicking et al. disclose examples of inorganic iron salts and high iron compounds include ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate and EDTA iron ([022], [062]), the reference is silent with respect to the specifically claimed insoluble iron components.  However, given Wicking et al. disclose high iron compounds and inorganic iron salts, since Wicking et al. does not limit the types used in the method, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any inorganic iron salt or high iron compound, including the claimed elemental iron powders, ferric pyrophosphate or ferric orthophosphate, in the process of Wicking et al. and arrive at the present invention.
Regarding claim 7, Wicking et al. disclose all of the claim limitations as set for above.  Wicking et al. also disclose removing excess salts from the harvested filamentous fungi (i.e. unaccumulated iron – [029], Fig. 2).  
Regarding claims 9 and 10, Wicking et al. disclose all of the claim limitations as set forth above.  Wicking et al. discloses the nutritional supplement comprising from about 200 to about 40000 mg/kg iron ([030]) teaches 20-20000 mg/kg iron (para 24).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 14, Wicking et al. disclose all of the claim limitations as set forth above.  Wicking et al. also disclose the addition of sodium selenite or zinc sulfate to the culture medium ([059], [079]/Example 5).   Wicking et al. disclose that the selenite or zinc is accumulated by the filamentous fungi, Aspergillus oryzae, as organic minerals (i.e. selenite or zinc – [079]/Example . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wicking et al. (WO 2014/040122 A1) as applied to claim 14, and further in view of Barbulescu et al. (“Obtaining yeast biomass enriched with copper, zinc and manganese”, Romanian Biotechnological Letters, Vol. 15, No. 1, 2010, pp. 5008-5016) and Pas et al. (“Uptake of chromium (III) and chromium (IV) compounds in the yeast cell structure”, BioMetals, 17, 2004, pp. 25-33).
Regarding claim 15, Wicking et al. disclose all of the claim limitations as set forth above.  While Wicking et al. disclose adding zinc sulfate and/or sodium selenite to the culture medium to obtain a nutritional supplement having zinc and/or selenium, the reference is silent with respect to a combination of zinc sulfate, manganese sulfate, cupric sulfate, chromium chloride and sodium selenite.
	Barbulescu et al. teach obtaining yeast biomass enriched with copper, zinc and manganese by adding copper sulfate, zinc sulfate and manganese sulfate to a culture media comprising Saccharomyces cerevisiae (p. 5008-5009/Introduction, p. 5009-5010/Materials and methods).  
	Pas et al. teach uptake of chromium in the cell structure of yeast by adding chromium chloride to the yeast growth medium (p. 25/Abstract, p. 26/Materials and methods/Culture conditions).  
	Wicking et al., Barbulescu et al. and Pas et al. are combinable because they are concerned with the same field of endeavor, namely uptake of minerals in bio-organisms by adding mineral 
Response to Arguments
Applicants’ arguments filed 20 October 2020 have been fully considered but they are not persuasive. 
Note, new grounds of rejection set forth above.
Applicants submit “the soluble iron compounds of Wicking have different properties as compared to atomized iron, iron oxide (rust), ferric pyrophosphate and other insoluble forms of iron suitable for us in the present invention.”
Here, Wicking et al. does not exclude insoluble forms of iron.  While Wicking et al. disclose examples of inorganic iron salts and high iron compounds include ferrous sulfate, ferrous fumarate, ferrous citrate, ferrous gluconate, ferric ammoniums citrate, ferrous citrate and EDTA iron ([022], [062]), the reference is silent with respect to the specifically claimed insoluble iron components.  However, given Wicking et al. disclose high iron compounds and inorganic iron salts, since Wicking et al. does not limit the types used in the method, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any inorganic iron salt or high iron compound, including the claimed elemental iron powders, ferric pyrophosphate or ferric orthophosphate, in the process of Wicking et al. and arrive at the present invention.  Moreover, it is not clear that the advantages of insoluble vs. soluble iron are unexpected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759